Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 14 of applicant arguments/remarks, filed 03/02/2021, with respect to the previous claim objection  of claim 16 have been fully considered and are persuasive.  The previous claim objection  of claim 16 has been withdrawn.

Applicant’s arguments, see page 14 of applicant arguments/remarks, filed 03/02/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections has been withdrawn. 

Applicant’s arguments with respect to the prior art rejections of claim(s) 9, 10, 12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-14, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, it is unclear if either “a matching capacitor”, “a first inductor”, or “a first capacitor” are meant to be the same as claim 9’s “the first and second reactive elements” which are respectively an inductor and a capacitor. It is also not clear if “a first matching capacitor”, “a first inductor”, or “a first capacitor” of claim 13 and “the first and second reactive elements” of claim 9 are all different components.
	Claim 14 is rejected for depending on claim 13. 

Regarding claim 16, it is unclear if either “a matching inductor”, “a first capacitor”, or “a first inductor” are meant to be the same as claim 9’s “the first and second reactive elements” which are respectively an inductor and a capacitor. It is also not clear if  “a matching inductor”, “a first capacitor”, or “a first inductor”  of claim 16 and “the first and second reactive elements” of claim 9 are all different components.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11, 24-26, 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2018/0313918).
The applied reference has a common inventors and one differing inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 

Regarding claim 9, Yang teaches a single-layer magnetic resonance imaging (MRI) radio frequency (RF) coil element for an MRI system, the single-layer MRI RF coil element configured to operate in a transmit (Tx) mode and a receive (Rx) mode, the single-layer MRI RF coil element comprising: 
	an LC coil [Fig. 8, LC coil 610. See also rest of reference.]; 
	a failsafe circuit electrically connected with the LC coil, where the failsafe circuit provides, upon injection of a forward DC bias current into the failsafe circuit, a first impedance, and upon the absence of the forward DC bias current, a second, higher impedance [¶0049-0052. See also Fig. 8 and D1. See also rest of reference.]; and 
	a preamplifier electrically connected with the failsafe circuit [Fig. 8, preamplifier 630. See also rest of reference.]; 
	where the LC coil includes at least one inductor and at least one capacitor, where the at least one inductor and the at least one capacitor resonate at a first frequency [Fig. 8, LC 610. See also rest of reference.]; 
	where the failsafe circuit, when operating in Tx mode, electrically isolates the LC coil from the preamplifier upon the LC coil resonating with a primary coil, where the primary coil has a working frequency [¶0076. See also rest of reference.]; 
[¶0036. See also rest of reference.]; 
	where a magnitude of the induced current or a phase of the induced current is independently adjustable[¶0046, ¶0070. See also rest of reference.]; 
	where the magnitude of the induced current or the phase of the induced current is configured to be varied over a range of magnitudes or phases respectively [¶0046, ¶0070. See also rest of reference.];
	where the failsaf[¶0070-0071. See also rest of reference.]; 
	where the failsafe circuit, upon the single-layer MRI RF coil element being disconnected from the MRI system: 
	provides the second, higher impedance [See Fig. 8-11 and corresponding circuits and ¶0049-0050. See also rest of reference.], and
	 reduces the magnitude of the induced current [See Fig. 8-11 and corresponding circuits and ¶0049-0050. See also rest of reference.];  
	where the failsafe circuit comprises a first reactive element and a second reactive element, where the first and second reactive elements are configured to resonate with each other in response to the injection of the forward DC bias current, thereby increasing impedance from a first coil terminal of the LC coil to a first input terminal of the preamplifier, and where the first and second reactive elements are respectively an inductor and a capacitor or vice versa [Fig. 8, See capacitor Cd and inductor Ld. See also rest of reference.].

Regarding claim 11, Yang further teaches where the LC coil includes at least one conductor, where the at least one conductor is a conductive metal trace or a flexible co-axial cable [¶0105. See also rest of reference.].

Regarding claim 24, Yang further teaches where the failsafe circuit further comprises a third reactive element configured to resonate with the second reactive element in response to the absence of the forward DC bias current and a voltage across the third reactive element exceeding a threshold, thereby increasing impedance from the first coil terminal to a second coil terminal of the LC coil, and where the first and third reactive elements are capacitors, and the second reactive element is an inductor, or vice versa [See Fig. 8-11 and corresponding circuits and ¶0049-0050. See also rest of reference.].

Regarding claim 25, Yang further teaches where the second and third reactive elements are directly connected from the first coil terminal respectively to the first input terminal and the second coil terminal [Fig. 8, see capacitors and inductor. See also rest of reference.].

Regarding claim 26, Yang further teaches where the first and second reactive elements are configured so as not to resonate with each other in response to the absence of the forward DC bias current, thereby decreasing the impedance from the first coil terminal to the first input terminal, and where the second and third reactive elements are configured so as not to resonate with each other in response to the voltage being less than the threshold, thereby [Fig. 8, see capacitors and inductor. See also ¶0076 rest of reference.].

Regarding claim 31, Yang teaches a single-layer magnetic resonance imaging (MRI) radio frequency (RF) coil element comprising: 
	an LC coil having a first coil terminal and a second coil terminal, where the LC coil includes at least one inductor and at least one capacitor [Fig. 10, LC coil 610. See also rest of reference.]; 
	a preamplifier having a first input terminal and a second input terminal [Fig. 10, preamplifier 630. See also rest of reference.]; and 
	a failsafe circuit comprising: 
	a circuit leg comprising a first diode switch and a first reactive element electrically coupled in series, where the circuit leg is connected from the first coil terminal to the first input terminal [Fig. 10, D1 and Cd. See also rest of reference.]; App. No. 15/971,075 Page 13 
	a second reactive element and a third reactive element directly connected from the first coil terminal respectively to the first input terminal and the second coil terminal [Fig. 8, Ld and Cm. See also rest of reference.]; and 
	a second diode switch connected from the first input terminal to both the second input terminal and the second coil terminal [Fig. 10, D2. See also rest of reference.]; 
	where the first diode switch is configured to electrically couple the first and second reactive elements in parallel in response to a direct current (DC) signal, whereby the first and second reactive elements resonate to increase impedance from the first coil terminal to the [See Fig. 8-11 and corresponding circuits and ¶0049-0050, ¶0076-0084. See also rest of reference.]; 
	where the second diode switch is configured to electrically couple the second and third reactive elements in parallel in response to a voltage across the second diode switch exceeding a threshold, whereby the second and third reactive elements resonate to increase impedance from the first coil terminal to the second coil terminal and to decrease a magnitude of current induced in the LC coil [See Fig. 8-11 and corresponding circuits and ¶0049-0050, ¶0076-0084. See also rest of reference.]; 
	where the first and third reactive elements are capacitors, and the second reactive element is an inductor, or vice versa [Fig. 10, see capacitors and inductor. See also rest of reference.].

Regarding claim 32, Yang further teaches where the first diode switch is configured to electrically decouple the first and second reactive elements from in parallel in response to an absence of the direct current (DC) signal, whereby the first and second reactive elements do not resonate and the impedance from the first coil terminal to the first input terminal decreases [Fig. 8-11, see capacitors and inductor. See also ¶0049-0050 and ¶0076 rest of reference.]; and 
	where the second diode switch is configured to electrically decouple the second and third reactive elements from in parallel in response to the voltage across the second diode switch being less than the threshold, whereby the second and third reactive elements do not [Fig. 8-11, see capacitors and inductor. See also ¶0049-0050 and ¶0076 rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yang, in view of Hamamura (US 2016/0033598), and in further view of Jevtic (US 2004/0100260).

Regarding claim 13, Yang teach the limitations of claim 9, which this claim depends from.
	Yang further teaches the failsafe circuit comprising: 
[Fig. 8-10, see Cm. See also rest of reference.]; 
	a first inductor having a first terminal and a second terminal, the first terminal of the first inductor connected to the first terminal of the matching capacitor [Fig. 8-10, see Ld. See also rest of reference.]; 
	a first capacitor having a first terminal connected to the first terminal of the first inductor [Fig. 8-10, see Cd. See also rest of reference.]; 
	at least one pair of PIN diodes, the at least one pair of PIN diodes comprising: 
	a first PIN diode having a first terminal and a second terminal, the first terminal of the first PIN diode connected to the second terminal of the first capacitor [Fig. 8-10, D1. See also rest of reference.], 
	a second PIN diode having a first terminal and a second terminal, the second terminal of the second PIN diode connected to the second terminal of the App. No. 15/971,075first PIN diode, and the first terminal of the second PIN diode connected to the second terminal of the first inductor [Fig. 8-10, D2. See also rest of reference.], 
	where the second terminal of the first inductor is connected to the first input terminal of the preamplifier [Fig. 8-10, Ld and preamplifier 630. See also rest of reference.], and where the second terminal of the matching capacitor is connected to a second input terminal of the preamplifier [Fig. 8-10, Cm and preamplifier 630. See also rest of reference.]; 
	at least one pair of signal diodes comprising: a first signal diode having a first terminal and a second terminal [Fig. 18, see diode pairs in circuits 1812, 1832, 1852. ¶0169, embodiments can be combined.  See also rest of reference.]; and 
[Fig. 18, see diode pairs in circuits 1812, 1832, 1852. ¶0169, embodiments can be combined. See also rest of reference.]; and 
	where the at least one pair of PIN diodes, when forward biased, present the first impedance [See Fig. 8-11 and corresponding circuits and ¶0049-0050, ¶0076-0084. See also rest of reference.]; and 
	where the at least one pair of PIN diodes, when not forward biased, presents the second, higher impedance that prevents the first capacitor and the first inductor from resonating [See Fig. 8-11 and corresponding circuits and ¶0049-0050, ¶0076-0084. See also rest of reference.].
	However, Yang is silent in teaching the first terminal of the first signal diode connected at a first node between the second terminal of the matching capacitor and the second input terminal of the preamplifier, and the second terminal of the first signal diode connected at a first node between the second terminal of the first inductor and the first input terminal of the preamplifier; the second terminal of the second signal diode connected at a second node between the second terminal of the matching capacitor and the second input terminal of the preamplifier, and the first terminal of the second signal diode connected at a second node between the second terminal of the first inductor and the first input terminal of the preamplifier; where the at least one pair of signal diodes, upon the application of an induced voltage across the matching capacitor to the at least one pair of signal diodes, passively decouples the MRI RF coil element from the primary coil; 
	Hamamura further teaches the failsafe circuit comprising: 
[Fig. 6, see capacitors C98-99 and C1-6, C2-6. See also Fig. 3A (capacitor); Fig. 4, capacitor C1-4; and Fig. 5 and rest of reference.]; 
	a first inductor having a first terminal and a second terminal, the first terminal of the first inductor connected to the first terminal of the matching capacitor [Fig. 6, see inductors L17, L1-6, L2-6, L3-6. All the terminal of said inductors are connected to the terminals of the different capacitors either directly or indirectly. See also inductors in Fig. 4-5. See also rest of reference.]; 
	a first capacitor having a first terminal connected to the first terminal of the first inductor [Fig. 6, see capacitors C98-99 and C1-6, C2-6. See also Fig. 3A (capacitor); Fig. 4, capacitor C1-4; and Fig. 5 and rest of reference.]; 
	at least one pair of PIN diodes, the at least one pair of PIN diodes comprising: 
		a first PIN diode having a first terminal and a second terminal, the first terminal of the first PIN diode connected to the second terminal of the first capacitor [Fig. 6, see diodes D1-6 to D6-6. ¶0047 teaches that these diodes can be PIN diodes. Said diodes D1-6 to D6-6 are all connected to the second terminal of the first capacitors either directly or indirectly.], 
		a second PIN diode having a first terminal and a second terminal, the second terminal of the second PIN diode connected to the second terminal of the first PIN diode, and the first terminal of the second PIN diode connected to the second terminal of the first inductor [Fig. 6, see diodes D1-6 to D6-6. ¶0047 teaches that these diodes can be PIN diodes. Said diodes D1-6 to D6-6 are all connected to the second terminal of the first PIN diode either directly or indirectly., and the first terminal of the second PIN diode connected to the second terminal of the first inductor either directly or indirectly.], 
	where the second terminal of the first inductor is connected to a first input terminal of the preamplifier, and where the second terminal of the matching capacitor is connected to a second input terminal of the preamplifier [Fig. 2 and 6, wherein the terminals of the inductor and capacitors are indirectly connected to the preamplifier. See also rest of reference.]; 
	at least one pair of signal diodes comprising: 
		a first signal diode having a first terminal and a second terminal, the first terminal of the first signal diode connected at a first node between the second terminal of the matching capacitor and the second input terminal of the App. No. 15/971,075Page 7preamplifier, and the second terminal of the first signal diode connected at a first node between the second terminal of the first inductor and the first input terminal of the preamplifier [Fig. 6, see diodes D1-6 to D3-6. Said diodes D1-6 to D3-6 are all connected between the preamplifier and capacitors and between the preamplifier and inductors either directly or indirectly. See also rest of reference.]; and 
		a second signal diode having a first terminal and a second terminal, the second terminal of the second signal diode connected at a second node between the second terminal of the matching capacitor and the second input terminal of the preamplifier, and the first terminal of the second signal diode connected at a second node between the second terminal of the first inductor and the first input terminal of the preamplifier [Fig. 6, see diodes D1-6 to D3-6. Said diodes D1-6 to D3-6 are all connected between the preamplifier and capacitors and between the preamplifier and inductors either directly or indirectly. See also rest of reference.]; 
[¶0044, wherein the capacitors are used to conduct the diodes and decouple the coil element. See also rest of reference.]; and 
	where the at least one pair of PIN diodes, when forward biased, presents a first, low impedance [See ¶0030 and Table 1 which disclose the impedance characteristics of the failsafe circuit. See also rest of reference.]; and 
	where the at least one pair of PIN diodes, when not forward biased, presents the second, higher impedance that prevents the first capacitor and the first inductor from resonating [See ¶0030 and Table 1 which disclose the impedance characteristics of the failsafe circuit. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teaching of Yang and Hamamura because both Yang and Hamamura teach failsafe circuits used in RF coils for MRI and because Hamamura teaches it is known to use multiple diodes in the failsafe circuit for protecting the RF coil [Hamamura – Fig. 4-6. See also rest of reference.].
	However, Yang and Hamamura are silent in teaching passively decoupling.
	Jevtic, which is also in the field of MRI, teaches passively decoupling [¶0017-0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teaching of Hamamura and Biber with the teachings of Jevtic because both Hamamura and Jevtic teach method of decoupling RF coil [Jevtic - ¶0014. See also rest of reference.], wherein Hamamura teaches diodes in the circuit [Hamamura – diodes in Fig. 6. See also rest of reference.].

Regarding claim 14, Yang, Hamamura, and Jevtic teach the limitations of claim 13, which this claim depends from.
	Yang and Hamamura are silent in teaching where the first signal diode and the second signal diode are RF limiting diodes, or passive diodes.
	Jevtic further teaches where the first signal diode and the second signal diode are RF limiting diodes, or passive diodes [¶0022, wherein the passive decoupling circuit includes diodes and therefore, the diodes are passive diodes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teaching of Hamamura and Biber with the teachings of Jevtic because both Hamamura and Jevtic teach method of decoupling RF coil elements and Jevtic teaches passive decoupling is known in the art and can be performed with diodes [Jevtic - ¶0014. See also rest of reference.], wherein Hamamura teaches diodes in the circuit [Hamamura – diodes in Fig. 6. See also rest of reference.].

Regarding claim 16, Yang teach the limitations of claim 9, which this claim depends from.
	Yang further teaches where the failsafe circuit comprises: 
[Fig. 11-12, see Lm. See also rest of reference.]; 
	a first capacitor having a first terminal and a second terminal, the first capacitor connected at the first terminal of the first capacitor with the first terminal of the matching inductor [Fig. 11-12, see Cm. See also rest of reference.]; 
	a first inductor having a first terminal and a second terminal, the first inductor connected at the first terminal of the first inductor to the first terminal of the first capacitor [Fig. 11-12, see Ld. See also rest of reference.]; 
	at least one pair of PIN diodes, comprising: 
	a first PIN diode having a first terminal and a second terminal, the first terminal of the first PIN diode connected to the second terminal of the first inductor [Fig. 12, D1. See also rest of reference.], 
	a second PIN diode having a first terminal and a second terminal, the second terminal of the second PIN diode connected to the second terminal of the first PIN diode, and the first terminal of the second PIN diode connected to the second terminal of the first capacitor [Fig. 12, D2. See also rest of reference.], 
	where the second terminal of the first capacitor is connected to the first input terminal of the preamplifier [Fig. 11-12, Cd and preamplifier 630. See also rest of reference.], and where the second terminal of the matching inductor is connected to a second input terminal of the preamplifier [Fig. 11-12, Lm and preamplifier 630. See also rest of reference.]; 
	at least one pair of signal diodes, comprising: 
[Fig. 18, see diode pairs in circuits 1812, 1832, 1852. ¶0169, embodiments can be combined.  See also rest of reference.]; and 
	a second signal diode having a first terminal and a second terminal [Fig. 18, see diode pairs in circuits 1812, 1832, 1852. ¶0169, embodiments can be combined. See also rest of reference.]; and 
	where the at least one pair of PIN diodes, when not forward biased, presents the second, higher impedance that prevents the first inductor and the first capacitor from resonating  [See Fig. 8-12 and corresponding circuits and ¶0049-0050, ¶0076-0084. See also rest of reference.].
	Hamamura further teaches where the failsafe circuit comprises: 
	a matching inductor having a first terminal and a second terminal [Fig. 6, inductor L17; See also L1-6, L2-6, and L3-6. See also rest of reference.]; App. No. 15/971,075 Page 8 
	a first capacitor having a first terminal and a second terminal, the first capacitor connected at the first terminal with the first terminal of the matching inductor [Fig. 6, see capacitors C98-99 and capacitors C1-6 and C2-6. See also rest of reference.]; 
	a first inductor Ld having a first terminal and a second terminal, the first inductor connected at the first terminal to the first terminal of the first capacitor [Fig. 6, inductor L17; See also L1-6, L2-6, and L3-6. The terminals of said inductors are all connected to said capacitor either directly or indirectly. See also rest of reference.]; 
	at least one pair of PIN diodes, comprising:  
[Fig. 6, see diodes D1-6 to D6-6. ¶0047 teaches that these diodes can be PIN diodes. Said diodes D1-6 to D6-6 are all connected to the second terminal of the inductors either directly or indirectly.], 
		a second PIN diode having a first terminal and a second terminal, the second terminal of the second PIN diode connected to the second terminal of the first PIN diode, and the first terminal of the second PIN diode connected to the second terminal of the first capacitor [Fig. 6, see diodes D1-6 to D6-6. ¶0047 teaches that these diodes can be PIN diodes. Said diodes D1-6 to D6-6 are all connected to the second terminal of the first PIN diode either directly or indirectly, and the first terminal of the second PIN diode connected to the second terminal of the first capacitor either directly or indirectly.], 
	where the second terminal of the first capacitor is connected to a first input terminal of the preamplifier [Fig. 2 and 6, wherein the capacitors disclosed are indirectly connected to amplifier 62. See also rest of reference.], and where the second terminal of the matching inductor Lm is connected to a second input terminal of the preamplifier [Fig. 2 and 6, wherein the inductors disclosed are indirectly connected to amplifier 62. See also rest of reference.]; 
	at least one pair of signal diodes, comprising: 
		a first signal diode having a first terminal and a second terminal, the first terminal of the first signal diode connected at a first node between the second terminal of the matching inductor and the second input terminal of the preamplifier, and the second terminal of the first signal diode connected at a first node between the second terminal of the first capacitor and the first input terminal of the preamplifier [Fig. 6, see diodes D1-6 to D6-6. Said diodes D1-6 to D3-6 are all connected between the preamplifier and capacitors and between the preamplifier and inductors either directly or indirectly. See also rest of reference.]; and 
	a second signal diode having a first terminal and a second terminal, the first terminal of the second signal diode connected at a second node between the second terminal of the first capacitor and the first input terminal of the preamplifier, and the second terminal of the second signal diode connected at a second node between the second terminal of the matching inductor and the second input terminal of the preamplifier [Fig. 6, see diodes D1-6 to D6-6. Said diodes D1-6 to D3-6 are all connected between the preamplifier and capacitors and between the preamplifier and inductors either directly or indirectly. See also rest of reference.]; App. No. 15/971,075 Page 9 
	where the at least one pair of signal diodes, upon the application of an induced voltage across the matching inductor to the at least one pair of signal diodes, decouples the MRI RF coil element from the primary coil [¶0044, wherein the inductors are used to conduct the diodes and decouple the coil element. See also rest of reference.]; and 
	where the at least one pair of PIN diodes, when not forward biased, presents the second, higher impedance that prevents the first inductor and the first capacitor from resonating [See ¶0030 and Table 1 which disclose the impedance characteristics of the failsafe circuit. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teaching of Yang and Hamamura because both Yang and Hamamura teach failsafe circuits used in RF coils for MRI and because Hamamura teaches it is known to use multiple diodes in the failsafe circuit for protecting the RF coil [Hamamura – Fig. 4-6. See also rest of reference.].	However, Yang and Hamamura are silent in teaching passively decoupling.
	Jevtic, which is also in the field of MRI, teaches passively decoupling [¶0017-0022. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teaching of Hamamura and Biber with the teachings of Jevtic because both Hamamura and Jevtic teach method of decoupling RF coil elements and Jevtic teaches passive decoupling is known in the art and can be performed with diodes [Jevtic - ¶0014. See also rest of reference.], wherein Hamamura teaches diodes in the circuit [Hamamura – diodes in Fig. 6. See also rest of reference.].

Allowable Subject Matter
Claims 1-8 and 27-30 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the closest prior art is considered previously cited above Hamamura and Yang. Hamamura and Biber teach the limitations of claim 9, which is similar to claim 1. However, claim 1 discloses “a fuse electrically connected to the at least one inductor or the at least one capacitor” and “where the fuse, upon the induced current exceeding a threshold magnitude, opens, App. No. 15/971,075 Page 3where the fuse being open prevents the LC coil from resonating with the 

Regarding claim 18 and 27, the closest prior art is considered previously cited above Hamamura and Yang. Hamamura and Biber teach the limitations of claim 9 but are silent in teaching “where the LC coil further includes a fuse connected to the at least one inductor or the at least one capacitor; where the fuse, upon the induced current exceeding a threshold magnitude, opens, where the fuse being open prevents the LC coil from resonating with the primary coil.”
	Claims 28-30 are considered allowable for depending on claim 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896